 

 

 

 

 

Exhibit 10.1  

 



[gl4js1jxy4ya000001.jpg]

 

NOTE

 

SBA Loan #

1098167107

SBA Loan Name

Digimarc Corporation

Date

04/16/2020

Loan Amount

$5,032,072.00

Interest Rate

1% Fixed

Borrower

 

Digimarc Corporation

Operating Company

 

Digimarc Corporation

Lender

 

Stearns Bank, N.A.

 

 

 

1.

PROMISE TO PAY:

In return for the Loan, Borrower promises to pay to the order of Lender the
amount of

$5,032,072.00

Dollars, interest on the unpaid principal balance, and all other amounts
required by this Note.

 

2.

DEFINITIONS:

“Collateral” means any property taken as security for payment of this Note or
any guarantee of this Note. “Guarantor” means each person or entity that signs a
guarantee of payment of this Note.

“Loan” means the loan evidenced by this Note.

“Loan Documents” means the documents related to this loan signed by Borrower,
any Guarantor, or anyone who pledges collateral.

“SBA” means the Small Business Administration, an Agency of the United States of
America.

 

[gl4js1jxy4ya000002.jpg]

 

 

--------------------------------------------------------------------------------

 

 

 

 

 



 

3.

PAYMENT TERMS:

Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:

 

The interest rate is 1% per year fixed. To the extent the loan amount is not for
forgiven under the Paycheck Protection Program (Sections 1102 and 1106 of the
CARES Act), Borrower must make equal monthly payments of principal and interest,
beginning six (6) months from the date of initial disbursement, until the
maturity date, which is two (2) years from the date of the initial disbursement
of the loan. This Note may be prepaid in part or in full, at any time, without
penalty.

 

USE OF PROCEEDS: Borrower will use the proceeds from this loan for purposes
authorized by the CARES Act and applicable Paycheck Protection Program laws,
regulations, and rules available at the time of Borrower’s application.

Maturity: This Note will mature two years from date of first disbursement of
this loan.

Initial Deferment Period: No payments are due on this loan for 6 months from the
date of first disbursement of this loan. Interest will continue to accrue during
the deferment period.

Loan Forgiveness: Borrower may apply to Lender for forgiveness of the amount due
on this loan in an amount equal to the sum of the following costs incurred by

Borrower during the 8-week period beginning on the date of first disbursement of
this loan:

 

a.

Payroll costs

b.Any payment of interest on a covered mortgage obligation (which shall not
include any prepayment of or payment of principal on a covered mortgage
obligation)

 

c.

Any payment on a covered rent obligation

 

d.

Any covered utility payment

The amount of loan forgiveness shall be calculated (and may be reduced) in
accordance with the requirements of the Paycheck Protection Program, including
the provisions of Section 1106 of the Coronavirus Aid, Relief, and Economic
Security Act (CARES Act) (P.L. 116-136). Not more than 25% of the amount
forgiven can be attributable to non-payroll costs. If Borrower has received an
EIDL advance, the amount of Borrower’s EIDL Advance shall be subtracted from the
loan forgiveness amount.

Requirements for Borrower’s Request for Loan Forgiveness: The Borrower’s request
for loan forgiveness must include, unless the CARES Act or SBA rules,

regulations and guidance provide otherwise:

a.Documentation verifying the number of full-time equivalent employees on
payroll and pay rates for the required periods, including payroll tax filings
reported to the IRS and state income, payroll and unemployment insurance
filings.

 

b.

Documentation, including cancelled checks, payment receipts, transcripts of
accounts, or other documents verifying payments on covered mortgage obligations,

payments on covered lease obligations, and covered utility payments.

c.A certification from an authorized representative of the Borrower that the
documentation presented is true and correct, and the amount for which
forgiveness is requested was used to retain employees, make interest payments on
a covered mortgage obligation, make payments on a covered rent obligation or
make covered utility payments.

 

d.

Any other documentation SBA determines necessary.

Borrower Acknowledgements and Agreements:

 

a.

Borrower agrees the CARES Act and SBA rules and regulations governing the
Paycheck Protection Program apply to this Note.

b.Borrower agrees to and acknowledges the compliance and documentation
requirements for Borrower under the CARES Act regarding loan forgiveness,
including requirements relating to the amount and availability of loan
forgiveness, and the requirements to provide Lender certifications and certain
required documentation of use of the PPP Loan funds to pay forgivable costs
eligible for the loan forgiveness under the CARES Act and SBA rules.

 

c.

Borrower acknowledges and agrees that if Borrower does not comply with and
fulfill Borrower’s requirements under the CARES Act, loan forgiveness may not

be available or approved by the SBA in the amount requested by Borrower.

 

d.

Borrower acknowledges that if Borrower defaults on the loan, SBA may be required
to pay Lender under the SBA guarantee, and SBA may then seek recovery on the
loan (to the extent any balance remains after loan forgiveness).

 

 

e.

Borrower will keep books and records in a manner satisfactory to Lender, furnish
financial statements as requested by Lender, and allow Lender and SBA to

inspect and audit books, records and papers relating to Borrower’s financial or
business condition.

f.Borrower will not, without Lender’s consent, change its ownership structure,
make any distribution of company assets that would adversely affect its
financial condition, or transfer (including pledging) or dispose of any assets,
except in the ordinary course of business for the term of this Note.

Repayment Terms: The interest rate is fixed at one percent per year and will not
be changed during the life of the loan.

No Collateral and No Guarantees: No collateral and no personal or corporate
guarantees can be required for this loan. Loan Prepayment: Notwithstanding any
provision in this Note to the contrary:

Borrower may prepay this Note at any time without penalty, and Note terms are
enforceable to the extent they are not inconsistent with Sections 1102 and 1106
of the CARES Act and the SBA Interim Rule and guidance, and SBA Form 2484.

SBA as Note holder. When SBA is the holder, this Note will be interpreted and
enforced under federal law, including SBA regulations. As to this Note, Borrower

may not claim or assert against SBA any local or state law to deny any
obligation, defeat any claim of SBA, or preempt federal law.

 

[gl4js1jxy4ya000003.jpg]

2 of 6

 

SBA Form 147 (06/03/02) Version 4.1

 



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

4.

DEFAULT:

Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower or Operating Company:

 

A.

Fails to do anything required by this Note and other Loan Documents;

 

B.

Defaults on any other loan with Lender;

 

C.

Does not preserve, or account to Lender’s satisfaction for, any of the
Collateral or its proceeds;

 

D.

Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to Lender or SBA;

 

 

E.

Makes, or anyone acting on their behalf makes, a materially false or misleading
representation to Lender or SBA;

 

 

F.

Defaults on any loan or agreement with another creditor, if Lender believes the
default may materially affect Borrower’s ability to pay this Note;

 

 

G.

Fails to pay any taxes when due;

 

H.

Becomes the subject of a proceeding under any bankruptcy or insolvency law;

 

I.

Has a receiver or liquidator appointed for any part of their business or
property;

 

J.

Makes an assignment for the benefit of creditors;

 

K.

Has any adverse change in financial condition or business operation that Lender
believes may materially affect Borrower’s ability to pay this Note;

 

 

L.

Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender’s prior written consent; or

 

 

M.

Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower’s ability to pay this Note.

 

 

 

5.

LENDER’S RIGHTS IF THERE IS A DEFAULT:

Without notice or demand and without giving up any of its rights, Lender may:

 

A.

Require immediate payment of all amounts owing under this Note;

 

B.

Collect all amounts owing from any Borrower or Guarantor;

 

C.

File suit and obtain judgment;

 

D.

Take possession of any Collateral; or

 

E.

Sell, lease, or otherwise dispose of, any Collateral at public or private sale,
with or without advertisement.

 

 

 

6.

LENDER’S GENERAL POWERS:

Without notice and without Borrower’s consent, Lender may:

 

[gl4js1jxy4ya000003.jpg]

3 of 6

 

SBA Form 147 (06/03/02) Version 4.1

 



--------------------------------------------------------------------------------

 

 

 

 

 

 

A.

Bid on or buy the Collateral at its sale or the sale of another lienholder, at
any price it chooses;

 

B.

Incur expenses to collect amounts due under this Note, enforce the terms of this
Note or any other Loan Document, and preserve or dispose of the Collateral.
Among other things, the expenses may include payments for property taxes, prior
liens, insurance, appraisals, environmental remediation costs, and reasonable
attorney’s fees and costs. If Lender incurs such expenses, it may demand
immediate repayment from Borrower or add the expenses to the principal balance;

 

 

C.

Release anyone obligated to pay this Note;

 

D.

Compromise, release, renew, extend or substitute any of the Collateral; and

 

E.

Take any action necessary to protect the Collateral or collect amounts owing on
this Note.

 

 

 

7.

WHEN FEDERAL LAW APPLIES:

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes. By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.

 

 

8.

SUCCESSORS AND ASSIGNS:

Under this Note, Borrower and Operating Company include the successors of each,
and Lender includes its successors and assigns.

 

 

9.

GENERAL PROVISIONS:

 

A.

All individuals and entities signing this Note are jointly and severally liable.

 

B.

Borrower waives all suretyship defenses.

 

C.

Borrower must sign all documents necessary at any time to comply with the Loan
Documents and to enable Lender to acquire, perfect, or maintain Lender’s liens
on Collateral.

 

 

D.

Lender may exercise any of its rights separately or together, as many times and
in any order it chooses. Lender may delay or forgo enforcing any of its rights
without giving up any of them.

 

 

E.

Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note.

 

 

F.

If any part of this Note is unenforceable, all other parts remain in effect.

 

G.

To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor. Borrower also waives any defenses based upon any claim that Lender did
not obtain any guarantee; did not obtain, perfect, or maintain a lien upon
Collateral; impaired Collateral; or did not obtain the fair market value of
Collateral at a sale.

 

 

[gl4js1jxy4ya000003.jpg]

4 of 6

 

SBA Form 147 (06/03/02) Version 4.1

 



--------------------------------------------------------------------------------

 

 

 

 

 



 

 

 

10.

STATE-SPECIFIC PROVISIONS:

 

ELECTRONIC IMAGING. BORROWER AGREES THAT ELECTRONICALLY REPRODUCED COPIES OF THE
ORIGINAL PROMISSORY NOTE AND ALL ACCOMPANYING LOAN DOCUMENTS WILL BE TREATED AS
ORIGINALS AND WILL BE ADMISSIBLE AS EVIDENCE TO THIS AGREEMENT.BORROWER AGREES
NOT TO

CHALLENGE THE AUTHENTICITY OF THE ELECTRONICALLY REPRODUCED COPIES.

 

[gl4js1jxy4ya000003.jpg]

5 of 6

 

SBA Form 147 (06/03/02) Version 4.1

 



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

11.

BORROWER’S NAME(S) AND SIGNATURE(S):

By signing below, each individual or entity becomes obligated under this Note as
Borrower.

 

 

 

[gl4js1jxy4ya000007.jpg]4/16/2020

 

 

 

 

 

Charles Beck

[gl4js1jxy4ya000003.jpg]

6 of 6

 

SBA Form 147 (06/03/02) Version 4.1

 

